Judge MARQUEZ
dissenting.
Because I disagree with the majority's analysis, I respectfully dissent.
Section - 24-10-106(1)(d)(ID, C.R.S.2001, provides that sovereign immunity is waived by a public entity in an action for injuries resulting from "[al dangerous condition caused by ... the failure to repair a traffic control signal on which conflicting directions are displayed."
A "dangerous condition" is defined in relevant part as follows at § 24-10-108(1), C.R.S. 2001:
"Dangerous condition" means a physical condition of a facility or the use thereof which constitutes an unreasonable risk to the health or safety of the public, which is known to exist or which in the exercise of reasonable care should have been known to exist and which condition is proximately caused by the negligent act or omission of the public entity in constructing or maintaining such facility.
Thus, to establish a waiver of immunity for a dangerous condition, an injured party must show: (1) the injury occurred as a result of the physical condition of a public facility or the use thereof; and (2) the condition was a dangerous condition as defined in § 24-10-103(1). Walton v. State, 968 P.2d 636, 644 (Colo.1998).
Here, the trial court found that at the time of the accident, the post-mounted traffic signal on the east side of Broadway was misaligned so that it was turned ninety degrees from its normal position and faced west rather than north. As a result of the misalignment, the post-mounted traffic signal was facing plaintiff when she attempted to cross Broadway. Plaintiff relied upon the misaligned green traffic light facing her as providing her with the right-of-way to cross Broadway. The court also found that the evidence was undisputed that at the time of the accident the traffic signal lights for southbound traffic, including the misaligned traffic signal light facing plaintiff, were green. It further found that at the time of the accident the pedestrian signal facing plaintiff was probably displaying the solid "Don't Walk" sign. It reasoned that while the misaligned traffic control device and the other traffic control devices were in conflict and potentially dangerous with regard to motorists traveling, at the same time, south on Broadway and east on Cleveland Place, those were not the facts here. Thus it found that the traffic control signal and the pedestrian signal did not display conflicting directions to plaintiff, a pedestrian. I disagree with this analysis.
*86The statute waiving sovereign immunity speaks to a dangerous condition caused by the failure to repair a "traffic control signal on which conflicting directions are displayed." Section 24-10-106(1)(d)(II). Here, it is undisputed that green lights were simultaneously facing the southbound traffic and plaintiff who was crossing the street in an eastbound direction.
Further, there is no language in that statute restricting its application to traffic control signals facing only one direction. Thus, there is no requirement that the traffic control signals be viewed only from the direction facing plaintiff as she was walking in an eastbound direction. When a green light faces southbound traffic at the same time a green light faces eastbound pedestrians, a dangerous condition exists for both vehicular and pedestrian traffic. Such a condition constitutes an unreasonable risk to the health or safety of the public. See § 24-10-1081).
Additionally, while pedestrians must obey the pedestrian signals, it is not unusual for the pedestrian signal to change to a "Don't Walk" signal while the pedestrian is crossing the street. A continuing green light for the pedestrian in that situation would normally indicate that the crosstraffic is facing a red light and it is safe to continue crossing.
Here, the trial court focused on the pedestrian signal and ignored the green lights. Even if plaintiff entered the intersection against a "Don't Walk" pedestrian signal, because she had a green light facing her, she had no warning that the southbound traffic also had a green light. Further, the southbound traffic had no warning that the eastbound pedestrian traffic also had a green light and, therefore, there might be pedestrians in the crosswalk.
Consequently, in my view, the traffic signals displayed conflicting directions within the meaning of the statute.
I would reverse the trial court's ruling and remand the matter for further proceedings.